






SEPARATION AND RELEASE AGREEMENT




THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is between George L. Mikan
III (“I,” “me” or “my”) and United HealthCare Services, Inc., its predecessors,
successors, parents, subsidiaries, affiliates, and joint venture partners
(“Employer”). Employer and I agree:


1.     Termination and Revised Duties. My employment with Employer will
terminate on February 29, 2012 (the “Termination Date”) unless terminated
earlier as provided for in Sections 3.B.iii. or 3.B.vi. of the Employment
Agreement effective November 7, 2006 between Employer and me, as amended (the
“Employment Agreement”). For the avoidance of doubt, Sections 3.B.ii., 3.B.v.
and 4 of the Employment Agreement are hereby deleted and of no further force and
effect. Effective July 5, 2011 (the “Effective Date”), I will have the title
Executive Vice President and will report to the Chief Executive Officer of Optum
(the “Optum CEO”). I will provide transitional assistance thereto along with any
other executive-level responsibilities that are assigned to me from time-to-time
and will devote my business time and energy to the faithful and diligent
performance of such duties; provided that prior to the Termination Date I shall
not accept or agree to any other employment arrangement of any kind that has an
effective commencement date prior to the Termination Date. During the period of
my continued employment, I shall be paid bi-weekly salary at the same annualized
rate of pay currently in place, and shall remain eligible for the employee
benefits set forth in Section 2.D of the Employment Agreement in accordance with
their terms, including both of the existing life insurance policies that
Employer has in place on my behalf. I will remain eligible to participate in
Employer's annual incentive compensation plan for calendar year 2011 in
accordance with the plan's terms. I agree that I will not receive a payout under
the long-term cash incentive award for the 2009-2011 performance period granted
to me in 2009 under Employer's Executive Incentive Plan.


2.    Severance Benefits. Unless my employment is terminated as provided for in
my Employment Agreement, including, without limitation, due to my death or
disability or if I resign for any reason prior to the Termination Date, and
subject to Section 13 and my continued compliance with Section 4, Employer will
provide me with the following severance benefits (the “Severance Benefits”),
less applicable tax withholdings and deductions, subject to my execution and
delivery of (i) this Agreement and (ii) an additional release of claims not
materially different from Section 3 below (the “Additional Release”) to be
provided to me by Employer effective as of the Termination Date or such earlier
time as Employer has determined I have undergone a “separation from service” for
purposes of Section 409A, which Additional Release shall be subject to the same
review and revocation periods set forth in Sections 10 and 11 of this Agreement;
provided, that I will not be entitled to the Severance Benefits unless I execute
and deliver the Additional Release and the Additional Release becomes
irrevocable within such review and revocation periods:


A.
An amount equal to (1) $1,700,000, which represents two times my annualized base
salary, plus (2) an amount equal to two times the average of the total of bonus
and incentive compensation paid to me for the two most recent calendar years
(excluding equity-related awards, payments under any long-term or similar
benefit plan, or any other special or one-time bonus or incentive compensation
payments) prior to the Termination Date. Subject to Section 13.C. below, this
amount will be paid to me bi-weekly on the regular employee payroll cycle over
the two year period following the Termination Date.



B.
$24,000 to offset the costs of COBRA and to defray attorneys' fees for the
review of this Agreement. Subject to Section 13.C. below, this amount will be
paid on the first payroll date that occurs following the Termination Date.



The compensation and Severance Benefits in this Agreement are in lieu of any
compensation, payments or benefits or any kind to which I otherwise might be
entitled to under my Employment Agreement or severance plan or program.


3.    General Release.


A.
I release the following parties from all claims I may have, known or unknown,
against them:

i.
Employer;

ii.
Employer's parent, subsidiary and affiliated companies;

iii.
Employer's predecessors; and

iv.
All of the above companies' agents, directors, officers, employees,
representatives, shareholders, successors and assigns.

B.
I understand that my release of all claims is a GENERAL RELEASE of all claims
and includes all claims related to my employment with Employer or the
termination of my employment, or any actions, conduct, decisions, behavior, or
events occurring up through my execution of this Agreement (whether pursuant to
the Employment Agreement or otherwise). For example, and in no way limiting the
breadth of my release, my release includes claims based on:

i.
Any federal statute, including: the False Claims Act (including any right to
share in any recovery by the United States government); Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1866; the Civil Rights Act





--------------------------------------------------------------------------------




of 1874; the Age Discrimination in Employment Act; the Equal Pay Act; the
Americans with Disabilities Act; the Employee Retirement Income Security Act of
1974; the Genetic Information Nondiscrimination Act of 2008; and the National
Labor Relations Act;
ii.
Any state statute, including discrimination and whistleblower statutes;

iii.
Any ordinance;

iv.
Any express or implied contract, including but not limited to notice and all
other obligations arising under the Employment Agreement;

v.
Any tort, such as defamation, misrepresentation, infliction of emotional
distress, or fraud;

vi.
Negligence; or

vii.
Any other legal theory.



My release also waives my right to begin or continue any complaint under
Employer's Internal Dispute Resolution (IDR) policy. I affirm that I have not
filed, and that I will not file, any claim released in this Agreement against
Employer, and that I have not assigned any claim release in this Agreement to
anyone else.


My release does, however, waive my right to receive any individual remedy,
including monetary damages, in connection with any charge or claims for
indemnity or contribution that are based on any of the matters covered by the
foregoing provisions of this Section 3.B, or any such claims that arise after
the effective date of the releases provided for in this Agreement.


However, my release does not: (i) affect my right to obtain any vested and
nonforfeitable balance in my accounts under any qualified or non-qualified
retirement plan; (ii) preclude me from exercising any conversion or continuation
coverage rights I may have under Employer's welfare benefit plans; (iii) waive
my right to file an administrative charge with or participate in an
administrative proceeding conducted by any governmental agency concerning my
employment to the fullest extent permitted by law, or (iv) affect my rights to
(A) the continuation of employee benefits under Section 1 of this Agreement, (B)
the payment of the Severance Benefits under Section 2 of this Agreement, or (C)
the equity awards that have been previously granted to me in accordance with
their terms, as modified by the terms of Section 5 of this Agreement, including
rights to continued vesting, in accordance with the terms of the applicable
equity award agreement, during the period which I am to receive Severance
Benefits hereunder.
 
4.    Section 5 of Employment Agreement: Property Rights, Confidentiality, Non-
Disparagement and Restrictive Covenants. Section 5 of my Employment Agreement,
“Property Rights, Confidentiality, Non-Disparagement, and Restrictive
Covenants,” is hereby terminated and of no further force and effect, and I agree
to the following in its stead:
A.
Employer's Property.

i.
Assignments of Property Rights. I must promptly disclose in writing to Employer
all inventions, discoveries, processes, procedures, methods and works of
authorship, whether or not patentable or copyrightable, that I alone or jointly
conceive, make, discover, write or create, during working hours or on my own
time, during this Agreement's Term (the “Works”). I hereby assign to Employer
all my rights, including copyrights and patent rights, to all Works. I must
assist Employer as it reasonably requires to perfect, protect, and use its
rights to the Works. This provision does not apply to any Work for which no
Employer equipment, supplies, facility or trade secret information was used and:
(1) which does not relate directly to Employer's business or actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed for Employer.

ii.
No Removal of Property. I may not remove from Employer's premises any Employer
records, documents data or other property, in either original or duplicate form,
except as necessary in the ordinary course of Employer's business.

iii.
Return of Property. I must immediately deliver to Employer, on the Termination
Date, or at any other time at Employer's request, all Employer property,
including records, documents, data, and equipment, and all copies of any such
property, including any records or data I prepared during employment.

B.
Confidential Information. I acknowledge that in the course of my employment, I
have acquired and had access to, and will continue to be given access to and
provided with through the Termination Date, confidential information, trade
secrets, proprietary data and non-public information (“Confidential
Information”). Examples of Confidential Information include, but are not limited
to, inventions; new product or marketing plans; business strategies and plans;
non-public information concerning business affairs; businesses or entities (and
any employee, officer, director, consultant, owner, principal, partner or
shareholder thereof) identified as potential or actual merger, acquisition,
investment or strategic alliance targets or partners; the identity of and any
information regarding any Identified Companies; financial and pricing
information; computer programs, source codes, models and databases; analytical
models; customer lists and information; and supplier and vendor lists and
information. I agree not to disclose or use Confidential Information, either
during or after my employment with Employer, except as necessary to perform my
duties to Employer or as Employer may consent in writing. This Agreement





--------------------------------------------------------------------------------




does not restrict use or disclosure of information (i) that is publicly
available, (ii) that I obtained from a source other than Employer before
becoming employed by Employer, or (iii) that I received from a source outside
Employer without an obligation of confidentiality.
C.
Non-Disparagement. Except as required by a governmental, regulatory or judicial
authority investigation or proceeding, or unless called by legally enforceable
subpoena to testify under oath, I will not at any time disparage, characterize
negatively or defame Employer or the reputation, image, products, services,
corporate governance, financial performance or business strategies of Employer
or the reputation, character or performance of any of its current or former
directors, officers, employees or agents, or engage in any action or conduct
which reflects negatively on any of them.

D.
Restrictive Covenants. I agree to the restrictive covenants in this Section 4.D.
in exchange for the additional consideration provided to me and Employer's
promises in this Agreement. In consideration for Employer's additional
undertakings and obligations pursuant to this Agreement, the restrictive
covenants in this Section 4.D. will be in effect during my employment and will
remain in effect for 24 months following the Termination Date for any reason,
except as specifically provided for below, (the “Restrictive Covenants Period”).
During the applicable Restrictive Covenants Period, in connection with my
seeking of future employment or otherwise providing services, I shall inform any
prospective employer, partner or other applicable person of the restrictive
covenants set forth in this Section 4.D. I agree that, except as provided in
this Section 4.D., during the Restrictive Covenants Period, I will not, without
Employer's prior written consent, directly or indirectly, for myself or for any
other person or entity, including, without limitation, any PE Firm (as defined
below) or any of its portfolio companies, as agent, employee, officer, director,
consultant, owner, principal, partner or shareholder, or in any other individual
or representative capacity, engage in any of the following:

i.
Customer Solicitation. For a period of three years from the Termination Date,
solicit, attempt to solicit, call on or service any person or entity (a) who was
an Employer provider or customer at any time within the 18 months before the
Termination Date, and with whom I had contact to further Employer's business, or
for whom I provided services or oversaw the provision of services for during my
employment, or about whom I had Confidential Information, (b) who is known by me
to have been a prospective provider or customer of Employer within the 18 months
before the Termination Date, or (c) about whom I had Confidential Information.
Notwithstanding the foregoing, it is not a breach of this Section 4.D.i for me
to solicit, attempt to solicit, call on or service any person or entity with
respect to areas and subjects that do not relate to any Employer line of
business, so long as such action does not directly or indirectly interfere with
Employer's relationship or potential relationship with any person or entity
listed in the preceding sentence. For the avoidance of doubt, I may engage in
fundraising activities on behalf of the PE Firm to obtain capital commitments
for any of its private equity funds without being deemed to violate the
provisions of this Section 4.D.i.

ii.
Employee Solicitation or Hiring. For a period of three years from the
Termination Date, hire, employ, recruit or solicit, or cause, permit or assist
any person or entity to hire (a) any person I know to be a current employee or
consultant of Employer, (b) a current employee of any company or entity who is
known to me to have been contemplated by Employer as a potential or actual
merger, acquisition, investment, strategic alliance or partner target during the
12 months prior to the Termination Date, or (c) any person who was an employee
or consultant of Employer during the 12 months prior to the Termination Date;
provided, however, that I shall inform any PE Firm with which I become
associated not to hire, employ, recruit or solicit, and such PE Firm shall not
hire, employ, recruit or solicit, any employees of Employer during such three
year period; provided, further, that I shall not have breached this Section
4.D.ii if any portfolio company of such PE Firm hires, without my knowledge or
assistance, any employee of Employer , provided that I shall not have
communicated with such portfolio company, directly or through a third party,
about any such employee or with respect to the potential hiring of Employer's
employees more generally. Notwithstanding the foregoing, it is agreed that I may
hire my assistant, Laura Post.

iii.
Interference. Induce or influence any person (other than Laura Post) that I know
to be an employee, consultant, or provider of Employer to terminate his, her or
its employment or other relationship with Employer.

iv.
Competitive Activities. (i) engage, participate or invest in, (ii) own, become a
principal of, employed by or otherwise associated with, (iii) render (whether or
not for compensation) any consulting, advisory or other services to or for the
benefit of, any business, entity, individual or activity that is directly or
indirectly in competition with any product, service, business or activity
engaged in by Employer or known to me to be contemplated to be engaged in by
Employer as of the Termination Date; provided, however, that this section
4.D.iv. will not prevent me from (a) beneficially owning an entirely passive
interest of less than 2% of the shares of any public company in the healthcare
industry, or (b) engaging, participating or investing in, owning, becoming a
principal of, becoming employed by or otherwise associated with one or more
independent private equity firms (individually and collectively, the “PE Firm”)
(including ownership or investment in a holding company or entity that owns both
a PE Firm and an affiliated entity that provides M&A advisory services to
companies and investors in the healthcare industry, so long as I do not directly
provide or assist in the provision of such services to any client or customer of
such affiliated entity (provided also that I may be a member of such affiliated
entity's board of directors) (the foregoing clause (b) of Section 4.D.iv being
referred to as the “PE Firm Exception”); provided further, however, that my
activities or role on behalf of the PE Firm with





--------------------------------------------------------------------------------




respect to Competitive Companies (as defined below) shall be limited to the
analysis, assessment and making of portfolio company investments in Competitive
Companies and shall not include my (1) serving as an officer, director or
employee of any such Competitive Company (including any portfolio company of PE
Firm), or (2) managing, directly or indirectly, the day to day operations of any
such Competitive Company, or (3) engaging in, discussing, providing or
communicating about, directly or indirectly (I) the business strategy or tactics
of any such Competitive Company (provided that in the context of analyzing and
assessing a possible investment in any such Competitive Company on behalf of the
PE Firm it shall not be a violation of this clause (I) for me to listen to or
receive information from such Competitive Company regarding its business
strategy) or (II) competition against any product, service, business or activity
engaged in by Employer. For purposes of this Agreement, the terms “Competitive
Company” or, collectively, “Competitive Companies” shall mean those entities or
businesses that would be considered to be in competition with any product,
service, business or activity contemplated in that Optum 5-year strategic plan
(the “Optum Plan”) (whether or not specifically referenced therein) that I
prepared and presented to Employer in June 2011, as well as, beginning one year
following the Termination Date, Independent Physician Associations and care
delivery operations.
Notwithstanding the foregoing, I may request that Employer grant a modification
or waiver of the restrictions set forth in this Section 4.D.iv. which grant or
denial will not be unreasonably withheld. If granted, such waiver or
modification must be signed by the Optum CEO.
Notwithstanding the foregoing, I further agree that, without the prior written
consent of Employer, signed by either the CEO of Employer or the Optum CEO, to
be provided in Employer's sole and absolute discretion, I shall not be Involved
In (as defined below):
A.
(1) owning, an interest in, (2) pursuing an investment in or other transaction
with, (3) providing capital (in any form) to, or (4) assisting, in any way, (Y)
any of the companies or their successors identified on a list provided to me in
writing at the time of the execution of this Agreement (provided that, through
and including the Termination Date, Employer and I may supplement such list as
to a particular company where, for example, I have received from Employer
Confidential Information with respect to such company), and (Z) any and all
Independent Physician Associations and care delivery operations (but only for
one year following the Termination Date), health plans and health insurance
companies (the companies referred to in this Section 4.D.iv.A., individually and
collectively, the “Identified Companies”);

B.
contacting or communicating or causing any contacts or communications with any
of the Identified Companies (or their affiliates, officers, employees or
directors) with respect to the business activities of the Identified Companies;
or

C.
any activity that in any manner may adversely affect, impact or interfere with
Employer's relationship or negotiations with any of the Identified Companies (or
their affiliates, employees, officers, employees or directors)

I further agree that for purposes of this section the term “Involved In” means
personally supervising, directing, communicating about, advising or providing
input on, being privy to communications or approving, with respect to the
activities in section 4.D.iv, A., B. or C.
I represent that I will affirmatively recuse myself immediately from any of the
above activities in Sections 4.D.iv., A., B. or C. as soon as I become aware
that the business or activities of the PE Firm may involve any Identified
Company. For the sake of clarity, “recuse” means that I will not (i) supervise,
direct, communicate or advise about, provide input on, approve or be responsible
for or (ii) provide or be privy to any communication, advice or input
whatsoever, with respect to the activities in section 4.D.iv., A., B. or C.
I shall not disclose the identities of the Identified Companies or identifying
information with respect to such companies to the PE Firm or any other person or
entity.
For the avoidance of doubt, nothing in this Section 4.D.iv. relieves me of my
obligations not to disclose or use Confidential Information.
If at any time during the Restrictive Covenants Period I am associated with a PE
Firm, I agree to meet with the Optum CEO, no less than quarterly during the
Restrictive Covenants Period and subject to any confidentiality restrictions to
which I may be subject pursuant to my affiliation with such PE Firm, to provide
an overview of the investments made or agreed to be made by the PE Firm in
Competitive Companies or Identified Companies during the quarter preceding such
meeting.
v.
Assisting Others. During the applicable Restrictive Covenants Period, I will not
knowingly assist anyone in any of the activities listed above.

vi.
Acknowledgments. I acknowledge that the services that I provide to Employer are
a significant factor in the creation of valuable, special and unique assets
which provide Employer with a competitive advantage. I acknowledge that my
position as an executive and officer of Employer place me in a position of
confidence and





--------------------------------------------------------------------------------




trust with the Employer, and that in connection with my various positions and
services rendered to Employer, I have had access to Confidential Information
regarding Employer's business. I acknowledge that given the nature of the
businesses in which Employer is engaged, the covenants referenced in this
Section 4 are reasonable and necessary to protect the legitimate interests of
Employer, and that any violations or threats to violate these provisions would
cause Employer to sustain irreparable harm. I further agree to refrain from
engaging in any activity that either could foreseeably fall within a restricted
or prohibited activity as defined in this Section 4, or could reasonably give
rise to an inference that I may be viewing or could inevitably disclose
Confidential Information.
vii.
Engagement in Certain Activities. I will not directly or indirectly solicit,
encourage, initiate, assist or participate, in any manner, with Employer's
shareholders or potential investors in any action or conduct related to or
directed at Employer such as a proxy contest, consent solicitation, request for
information, white paper or similar publication, notice of nomination, or
meeting of or other communication, or any similar request, proposal, or measure
made on behalf of myself or any shareholders or potential investors of Employer.

E.
Cooperation and Indemnification. I agree that I will cooperate (i) with Employer
in the investigation, prosecution or defense of any potential claims or concerns
regarding Employer's or any affiliates' business about which I have relevant
knowledge, including by providing truthful information and testimony as
reasonably requested by Employer, and (ii) with all government authorities on
matters pertaining to any investigation, litigation or administrative proceeding
concerning Employer or its affiliates. Employer will reimburse me for any
reasonable travel and out-of-pocket expenses I incur in providing such
cooperation. In the event that I am requested or required by any governmental,
regulatory or judicial authority or in connection with any civil litigation,
regulatory or administrative proceeding to testify or otherwise provide any
Confidential Information, as defined in this Agreement, I agree to give Employer
prompt notice of such request, such that Employer may seek a protective order or
other appropriate relief. Employer will indemnify me in accordance with the
Minnesota Business Corporation Act for all claims and other covered matters
arising in connection with my employment.

F.
Injunctive Relief. I agree that (a) legal remedies (money damages) for any
breach of this Section 4 will be inadequate, (b) Employer will suffer immediate
an irreparable harm from any such breach, and (c) Employer will be entitled to
injunctive relief from a court in addition to any legal remedies Employer may
seek in arbitration. If an arbitrator or court determines that I have breached
any provision of this Section 4, I agree to pay to Employer its reasonable costs
and attorney's fees incurred in enforcing that provision. If an arbitrator or
court determines that I have not breached my obligations under Section 4, then
Employer shall pay me my reasonable costs and attorney's fees incurred in
defending against any such allegation, which reimbursement shall be paid no
later than the later of (i) the end of the taxable year in which the legal
action, arbitration or other proceeding is finally resolved, and (ii) the last
day of my taxable year following the taxable year in which the expense was
incurred.

G.
Acknowledgements. I acknowledge that this Section 4 of the Agreement prohibits
me from contacting, or interfering with Employer's relationship with, directly
or indirectly, businesses or entities (and the employees thereof) identified by
Employer as potential or actual merger, acquisition, investment, or strategic
alliance targets, or for whom I had Confidential Information about, at any time
before the Termination Date. In the event of any breach by me of Section 4 of
this Agreement, I agree to forfeit all amounts not yet paid and otherwise due to
me as described or referenced in this Agreement and to pay the reasonable
attorneys' fees incurred by Employer in pursuing any of its rights and remedies
with respect to such breach, as well as the actual damages sustained by Employer
as a result of the breach.

H.
Survival. This Section 4, including but not limited to the Restrictive Covenants
in Section 4.D, will survive the termination of the Agreement and the
termination of my employment.

I.
Section 3.B.iii of the Employment Agreement. My Employment Agreement is hereby
amended such that the definition of “Cause” under Section 3.B.iii. of my
Employment Agreement shall include my breach of any of the provisions of this
Section 4.

5.    Equity Awards. Except as otherwise provided in this Section 5, nothing in
this Agreement is intended to or does supersede or otherwise affect the terms of
any agreement or certificate relating to an award of stock options, restricted
stock, restricted stock units, stock appreciation rights or performance based
restricted stock units, except that I agree that the Restrictive Covenants
sections, including, but not limited to confidential information,
non-solicitation and the non-competition provisions contained in each of said
documents shall be superseded and replaced by the provisions contained in
Sections 4.B., 4.C., 4.D., 4.F., 4.G., and 4.H. of this Agreement. I further
acknowledge that the terms of the equity award agreements or certificates
provide that irreparable harm will result to Employer in the event of a
violation by me of the restrictive covenants contained in Section 4 above, and
incorporated by reference in my equity award agreements and certificates, and
that any remedy at law would be inadequate; and therefore, in the event that I
violate the restrictive covenants, Employer shall be entitled, in addition to
all other remedies or damages at law or in equity, including, but not limited
to, those described in Section 4, above, to temporary and permanent injunctions
and orders to restrain the violation by me and all persons or entities acting
for or in concert with me, and that the remedies set forth in such agreement or
certificate are not the exclusive remedies available to Employer. I also agree
that in the event of a violation by me of the restrictive covenants set out in
Section 4 of this Agreement or which are hereby incorporated by reference in my
equity award agreements or certificates during the applicable Restrictive
Covenants Period, I will forfeit or be required to repay or reimburse, as the
case may be, (i) restricted stock, stock options, restricted stock units, stock
appreciation rights, performance based stock units or other equity grants or
awards which would otherwise vest, and (ii) an amount equal to the value of such
grants or awards that have already vested for a period of time prior to the
Termination Date, pursuant to the terms of relevant plans, agreements, and
certificates; provided, however, that notwithstanding the foregoing, after the




--------------------------------------------------------------------------------




second anniversary of the Termination Date and until the third anniversary of
the Termination Date, in the event of my violation of the restrictive covenants
set out in Section 4.D.i and ii of this Agreement or incorporated by reference
in my equity award agreements or certificates, the remedies set forth in this
Section 5 shall be applicable only to the portion of any performance-based
equity awards of mine that will vest after December 1, 2013.


6.    Reference. I agree that, in accordance with Employer's policy, I will
direct all inquiries regarding my employment, including those from prospective
employers, to Employer's third-party employment verification service. I
understand that such service will provide only limited information such as dates
of employment and last job held.


7.     Disclosure. I have reviewed UnitedHealth Group's Code of Conduct (“Code”)
and I understand my obligations to Employer under the Code. I agree that I have
been given an adequate opportunity to advise Employer, and that I have fully and
truthfully advised Employer, of any facts that I am aware of that constitute or
might constitute a violation of the Code, any other Employer policies, or any
ethical, legal or contractual standards or obligations of Employer or its
affiliates. If I learn of such facts in the future, I agree to report them to
Employer by contacting Employer's Compliance HelpLine at 1-800-455-4521.


8.    Confidentiality of Agreement. I will keep this Agreement and the
circumstances surrounding my termination of employment confidential and will not
disclose its terms or such circumstances to anyone except my immediate family,
legal counsel, and financial or tax advisor, provided these individuals agree to
be bound by the terms of this confidentiality provision, and as required by law.


9.    Judicial Modification and Severability. Should any of this Agreement's
provisions be determined by any court, arbitrator or administrative agency to be
illegal, invalid or unenforceable, in whole or in part, I agree that such
provision should be modified so that it is enforceable or, if modification is
not possible, that it should be severed, and the validity and enforceability of
the remaining provisions will not be affected by such modification or severance.


10.     Period to Consider Signing Agreement. I have 21 days to consider whether
to sign this Agreement.


11.    Revocation Period. I may revoke this Agreement up to 15 days after I sign
it. To be effective, my revocation must be: (i) in writing; (ii) emailed to Rich
Baer at rich.baer@uhc.com; and (iii) sent within the 15-day period in a manner
that provides proof it was sent (e.g., postmarked within the 15-day period).


12.     Consulting an Attorney. I understand that Employer advises me to consult
with an attorney prior to signing this Agreement, but that any legal
consultation is at my own expense. I agree that I have had an adequate
opportunity to consult with an attorney, I have read and understand this
Agreement, and I am voluntarily signing this Agreement.


13.     Internal Revenue Code Section 409A.
A.
The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from Section 409A or in compliance therewith, as
applicable. In no event whatsoever shall Employer or any of its affiliates be
liable for or have any obligation to indemnify me or hold me harmless from any
tax, interest or penalties that may be imposed on me under Section 409A or any
damages related thereto.

B.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Section
409A upon or following a termination of employment, unless such termination is
also a “separation from service” within the meaning of Section 409A and the
payment thereof prior to a “separation from service” would violate Section 409A.
For purposes of any such provision of this Agreement relating to any such
payments or benefits, references to a “termination,” “termination of employment”
or like terms shall mean “separation from service.”

C.
I hereby acknowledge that I am, and will be on the date of termination, a
“specified employee” within the meaning of that term under Section
409A(a)(2)(B), and therefore, with regard to any payment or the provision of any
benefit that is considered nonqualified deferred compensation under Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided on the first business day following the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of my “separation from service,” and (B) the date of my death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to me in a lump sum on the first business day following the Delay
Period, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.

D.
For purposes of Section 409A, pursuant to Section 1 of the Amendment Agreement
to my Employment Agreement between me and the Employer, effective as of December
31, 2008, my right to receive any installment payments pursuant to this
Agreement shall be considered and are designated as, a series of separate and
distinct payments.





--------------------------------------------------------------------------------




E.
With respect to any payment set forth herein that constitutes nonqualified
deferred compensation subject to Section 409A: (i) All expenses or other
reimbursements as provided herein, other than the reimbursement of legal
expenses provided in Section 4.F., shall be payable in accordance with the
Employer's policies in effect from time to time, but in any event shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by me; (ii) no such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year; and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchanged for another benefit.

14.    Non-Admission. Nothing in this Agreement is intended to be an admission
by Employer that it has violated any law or engaged in any wrongdoing.
15.    Governing Law. This Agreement is governed by Minnesota law without regard
to its conflict of laws provisions.


16.    Dispute Resolution.


A.
If Employer determines in good faith that I have breached any of my obligations
under Sections 2.ii., 3 and 4 of this Agreement in any material respect (which
materiality shall be determined in the context of compliance with this Agreement
and not in the context of whether it is material to Employer), Employer shall
provide me with written notice specifying the grounds of such breach (the
“Breach Notice”) and the payment of my Severance Benefits, and any and all
vesting, exercisability and settlement of all of my equity awards, shall be
suspended effective as of the date of such Breach Notice. I will have thirty
(30) days from the date of receipt of the Breach Notice to cure such breach, if
curable, or to confirm to Employer's satisfaction that there has been no breach
of the provisions set forth in the Breach Notice. If, during such thirty (30)
day period, Employer, in good faith, concludes that the breach set forth in the
Breach Notice did not occur or has been adequately cured, Employer shall provide
me with written notice of such determination and the suspensions described above
shall be lifted as of the date of such written notice and ignored (for purposes
of payment, vesting, exercisability and settlement) as if such suspensions had
never been effected; provided that Employer shall not be deemed to be in breach
of any award equity award agreement or certificate as a result of any late
payments, settlement or similar consequence caused by the suspension. If,
however, at the end of such thirty (30) day period, Employer, in good faith,
concludes that the breach set forth in the Breach Notice has occurred, Employer
may institute arbitration proceedings against me as provided in Section 16.C. If
I prevail in such arbitration proceeding, the suspensions set forth above shall
be lifted upon issuance of the arbitration order and any Severance Benefits not
paid shall be paid within five (5) days of the date of such order and any
vesting, exercisability or settlement that was effected by such suspensions
shall be restored as if such suspensions had never been effected; provided that
Employer shall not be deemed to be in breach of any equity award agreement or
certificate as a result of any late payment, settlement or similar consequence
caused by the suspension. If Employer prevails, all such suspended Severance
Benefits shall be forfeited and equity awards shall be forfeited as provided in
Section 5 of this Agreement. Notwithstanding anything else to the contrary
herein, any suspension with respect to a stock option or stock appreciation
right shall be lifted thirty (30) days prior to the scheduled final expiration
date of such stock option or stock appreciation right and any stock issued in
respect of the exercise of such stock option or stock appreciation right shall
be held in escrow; provided that Employer shall reduce the number of shares
issued to me to pay applicable withholding tax and distribute to me any
additional shares necessary to pay any additional federal, state and local
income tax I may have with respect to such exercise. Any stock placed in escrow
pursuant to the preceding sentence shall be (i) distributed to me at such time
as the suspension on the stock option or stock appreciation right would
otherwise have been lifted but for the preceding sentence, or (ii) forfeited by
me without compensation at such time as the stock right or stock appreciation
right would have otherwise been forfeited by me but for the preceding sentence.

 
B.
Nothing herein in Section 16.A. above shall be deemed to deprive Employer of the
right under Section 4.F. of this Agreement to seek injunctive or other equitable
relief from the courts to restrain or enjoin me from a breach of this Agreement
(in addition to any legal remedies Employer may seek in arbitration) and if
Employer succeeds in obtaining an order of temporary or preliminary relief
against me, any and all vesting of all of my equity awards shall be suspended
effective as of the date Employer obtains such temporary or preliminary relief.



C.
Except as otherwise specifically provided for in this Agreement, any dispute
between the parties will be resolved by binding arbitration in accordance with
the rules and procedures of UnitedHealth Group's Employment Arbitration Policy,
as it may be amended from time to time. The arbitrator(s) may not vary this
Agreement's terms and must apply applicable law.



17.    Entire Agreement. Except as specifically modified herein, the Employment
Agreement shall remain in effect. This Agreement and any other documents
referenced in it are the entire agreement between Employer and me regarding my
employment termination. To the extent there is a conflict, the terms of this
Agreement shall apply. I agree that this Agreement may only be changed by a
written amendment signed by both Employer and me. Any changes to this Agreement
after it was first presented to me, whether material or immaterial, do not
restart the decision period described in the Section entitled “Period to
Consider Signing Agreement.”




--------------------------------------------------------------------------------






7/1/2011
 
/s/ George L. Mikan III
Date
 
Employee Signature
 
 
 
 
 
UNITED HEALTHCARE SERVICES, INC.
 
 
 
7/5/2011
 
/s/ Richard N. Baer
Date
 
By: Richard N. Baer
 
 
Title: Executive Vice President and Chief Legal Officer

    






